,. CaSe 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page'l ot§,J,=`B_"Page|D #: 1
l W. ..:E`_ `;j' if§.` ' _\_ j :{.

 

UNITED srArEs DISTRICT CoURr lima ri sir
EAerRN Drsrmcr or NEW YORK

 

rN RE GRAND JURY WrrNEss, REYES= M-J-
EX REL UNITED sTATEs or AMERiCA
NoTICE oF MoTIoN ro
QUASH sUBPOENA
V' Case No.

BUSHAWN SHELTON,

 

Defendant.

 

PLEASE TAKE NOTICE that upon the attached declaration by Florian Miedel,
Esq., memorandum of law, and all prior papers and proceedings herein, Takeisha
Shelton, having been subpoenaed to testify before the Grand Jury in the above captioned
matter, Will move this Court on _, 2018, for an order:

l. Quashing Takeisha Shelton’s subpoena for testimony and documents
under Fed. Rule Crim. Proc. 17(0)(2) on the grounds that as the Wife of the grand jury’s
target, she cannot be compelled to testify and produce evidence against her husband',

2. Granting such further relief as this Court deems just and proper.

DATED: November 13, 2018

 

lCase 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 2 of 15 Page|D #: 2

Respectfully Submitted,

few

f

Florian Miedel, Esq.
MiEi;)EL & MYSLIWIEC LLP
80 Broad Street, Suite 1900
New Yorl<, NY 10004

TO: Clerl< of the Court, EDNY
' AUSA Lindsay Gei'des

 

l Case 1:18-mc-03009-RER Document 1 Filed 11/13/18_ Page 3 of 15 Page|D #: 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE GRAND JURY WITNESS,

EX REL UNITED STATES OF AMERICA

DECLARATION
v.
. Case No.
BUSHAWN SHELTON,
Defendant.

 

l, Florian Miedel, Esq., hereby declare under the penalties of perjury, pursuant to
28 U.S.C. § 1746, that:

l. I am an attorney admitted to practice in the Eastern District of NeW York.
l have been retained by Takeisha Shelton to represent her in connection With a subpoena
she received to testify before a grand jury investigating her husband, Bushawn Shelton.

2. The statements contained in this Declaration are based on information and
belief, unless otherwise indicated

3. On October 11, 2018, Bushawn Shelton Was arrested and charged by
complaint in the Eastern District of New York With murder for hire conspiracy and
related Weapons charges He has since been indicted under indictment number lS-Cr-

609.

 

l Case 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 4 of 15 Page|D #: 4

4. Bushawn Shelton is legally married to Takeisha Shelton. See Exhibit A,
l\/larriage Ceitificate. Prior to Mr. Shelton’s arrest, the couple lived together and
maintained an intimate marital relationship They do not have children

5. In late October 2018, Takeisha Shelton Was served With a subpoena to
testify on October 31, 2018 before a grand jury investigating her husband, Bushawn
Shelton.

6. On October 30, 2018, l\/ls. Shelton retained my services, and 1 asked the
assistant United States Attorney, Lindsay Gerdes, for more time. l\/ls. Gerdes agreed, and
rescheduled i\/Is. Shelton’s testimony before the grand jury to November 14, 2018.

7. On the same day, Ms. Gerdes also issued a new subpoena, Which
requested not only Ms. Shelton’s testimony, but also her production of documents See
Exhibit B, Grand Jury Subpoena.

8. Foi' the reasons set forth in the accompanying memorandum of law,
'l`ai<eisha Shelton now moves to quash the subpoena for her testimony and documents on
the grounds that she cannot be compelled to testify and produce evidence against her

husband in a criminal proceeding

DATED: November 13, 2018

 

155

Florian Miedel, Esq.
MlEDEL & MYerWiEC LLP
80 Broad Street, Suite 1900
NeW York, NY 10004

 

 

‘ CaS€ lilS-mC-OSOOQ-RER DOCUm€nt l Filed 11/13/18 Page 5 Of 15 Pdge|D #Z 5

EXhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l Case 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 7 of 15 Page|D #: 7

EXhibit B

 

` Case 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 8 of 15 Page|D #: 8
F.#2016R01646

AO 1 10 {Rev_ 06!09} Subpoena to 'I`est'§t`y Before a Grunci hay
UNrrab S“ra'rss Drs'r;aicr CoUR'r
for the
Eastern District ofl\lew York

SUBPOENA T() TESTIFY BEF()RE A GRAN§) JURY

To: _ Takeisha Shelton
DOB: 08/02/1982

Y€)U ARE COMMANDED to appear in this United States district court at the tlme, date, and place shown
l)elo\).l to testify before the conrr’s grand jury. thn you an'ive, you must remain at the court until the judge er a court

officer allows you to leave

 

P§HC€$ U.S. District Court, Eastern District of New York Da‘\€ and Tim@!
225 Cadman Plaza East, 5th Floor, Room N547 Wednesday, November 14, 2018 at 2pm

Brooklyn, New York 11201

 

 

 

You must also bring \vith you the fol§owing documents, eiectronicaliy stored information, or objects (b!an/< rj`nw
capp!fcable)f ‘

All documents pertaining to sales and contracts for MMB Certitied and/or any
affiliated entity from January 1, 2018 to the present

 

manage c antenna `_

D6116210/30/2018

 

 

 

S.'°g:rhi-ii)“"t;"of€."erlr or Dej)my Clerk

 

'l`lie nalne, address, e-inail, and telephone number oftiie United States attorney, or assistant United States attorney, who
requests this subpoena are:

Assistant U.S. Attorney Lindsay K. Gerdes

U. S Attorney s Offlce, Eastern District of New Yoil<

27l Cadrnan Plaza East, Brooklyn, New Yorlc 11201
. lindsay gerdes@usdoj gov

(718) 254 6]55

 

a Case 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 9 of 15 Page|D #: 9

UNITED STATES DISTRICT COURT
EASTERN D_ISTRICT OF NEW YORK

 

IN RE GRAND JURY WiTNESS,

EX REL UNITED STATES OF AMERICA

v.
Case No.

BUSHAWN SHELTON,

Defendant.

 

TAKEISHA SHELTON’S MEMORANDUM
OF LAW IN SUPPORT OF HER MOTION TO QUASH

FLORIAN MIEDEL, ESQ.
MIEDEL & MYerWIEC LLP
80 Broad Street, Suite 1900
NeW York, NY 10004

Tel: (212) 6i6-3042

Atromeyfor Takeisha Shelton

 

`Case 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 10 of 15 Page|D #: 10

ARGUMENT ’

A. Because Takeisha Shelton Invokes the Adverse Spousal Testil_nony
Privilege. Ms. Shelton Cannot Be Col_i_lpelled To Testii`v Again_st Her
Husband
Federal Courts interpret testimonial privileges by reference to common law
and “in light of reason and experience.” Fed. R. Evid. 501. fn re Wz`mess Before
Grand Jw‘y, 791 F.2d 234, 235 (2d Cir. 1986). Over time, two distinct marital
privileges developed under common lavv. The confidential marital communications
privilege protects the intimacy of private marital communications and can be asserted
by either spouse in any legal proceeding See United States v. Premises Known as
281 Syosser Wooa’bzrry Road, 71 F.3d 1067, 1070 (2d Cir. 1995). The adverse
spousal testimony privilege, on the other hand, permits a person to refuse to testify
against his or her spouse in a criminal proceeding, regardless of topic. This privilege
is justified by “its perceived role in fostering the harmony and sanctity of the
marriage relationship” and is designed to protect that marital harmony by ensuring
that spouses Will not be forced to bear Witness against each other. Ti'ammel v. United
Srares, 445 U.S. 40, 44 (1980). The privilege is “broadiy aimed at protecting marital
harmony” and therefore protects a person from being required to offer evidence
against her spouse. 281 Syosset, 71 F.3d at 1070.f
Tal<eisha Shelton is legally married to Bushawn Shelton. See Exhibit A to

Florian l\/liedel Affirmation. The government has subpoenaed Ms. Shelton to appear

 

1 The Supreme Court has ruled that the adverse spousal testimony privilege can only be
asserted by the testifying spouse, not the spouse against Whom the evidence is sought See
Tr'c,'mme], 445 U.S. at 53. `

 

lCase 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 11 of 15 Page|D #: 11

before a grand jury investigating her husband.2 Through her counsel, Ms. Shelton
has notified the government that she intends to invoke the adverse spousal testimony
privilege and Will not testify or provide evidence against her husband, l\/lr. Shelton.
The government has not Withdrawn the subpoena Accordingly, Ms. Shelton
respectfully moves, pursuant to Fed. R. Crim. Proc. 17(0)(2), to quash the subpoena
requiring her to testify and produce evidence before a grand jury investigating her
husband As the law cited above makes clear, Ms. Shelton cannot be compelled to offer
evidence against her husband in a criminal proceeding, and her motion to quash should

therefore be granted3

B. Takeisha Shelton Can Only Be Compelled To Provide Evidence
Against Other Targets of the Grand Jury Investigation If She Is
Given Full Use-Fruits Immunity and Other Assurances

In response to Ms. Shelton’s assertion of the adverse spousal testimony

privilege, the government stated that Bushawn Shelton vvas not the only target of the

 

2 Although the subpoena itself does not state the nature of the grand jury investigation (see
}Z,xhibit B), there is no dispute that the grand jury to Which Ms. Shelton has been subpoenaed is
investigating crimes allegedly committed by Mr. Shelton. Mr. Slielton has been indicted under
Indictment number 18-Cr-609.

3 ln an unpublished decision in fn the Motter of Jane Doe, a Grcmd Jury Witness, 2001 WL
1152816 (EDNY 2001), former judge Gleeson opined in dicta that the adverse spousal testimony
privilege may not be available to a grandjury witness. That opinion is incorrect, as evidenced by
the number of adverse spousal testimony cases in the Second Circuit involving grand jury
Witnesses. See e.g. In re Wr'rness Before Grond ij), 791 F.2d 234, 235 (2d Cir. 1986); fn the
Matter ofthe Grond .fm'y Subpocna ofJean Ford, 756 F.2d 249 (2d Cir. 1985); br re Gmn'd
Jw-'y Subpoena United States, 755 F.2d 1022 (2d Cir. 1985), vacated on other grounds See
also In re Grand Jury Strbpoena Koecher, 601 F. Supp. 385, 386 (S.D.N.Y. 1984) (“'l`he
privilege against adverse spousal testimony is applicable in proceedings before the grand jury to
the same extent that it is applicable in a criminal trial in federal court.” (internal citations
omitted)).

 

lCase 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 12 of 15 Page|D #: 12

grand jury’s investigation, and that Ms. Shelton could not invoice the privilege if her
evidence and testimony Were used only against other targets of the investigation, not
her husband
It is true that the adverse spousal privilege only applies to compelled
testimony against a s_pouse. However, as set forth below, far stricter limitations on
the use of such evidence must be proffered by the government than the immunity
informally suggested so far. Specifically, evidence by Ms. Shelton can only be
compelled if presented to a different grand jury than the one investigating her
husband, elicited by a different prosecutor Walled off from the investigation against
her husband, and if assurances are given that neither the evidence, nor fruits thereof,
directly or indirectly, can be used against Bushawn Shelton.
fn the Matter of the Grcmd Jury Subpoena ofJean Ford, 756 F.2d 249 (2d

Cir. 1985) is instructive In that case, the Witness Was subpoenaed to testify before a
grand jury that had already returned an indictment against the Witness’s wife, as Well
as against eight other individuals The Witness moved to quash, asserting the adverse
spousal testimony privilege. In response, the government filed an affidavit by the
assistant United States Attorney in charge of the grand jury investigation, in Which he
set forth a procedure for ensuring that the Witness’s evidence Would not be used
against his Wife. Ia’. at 251. Specifically, the affidavit proposed the following
restrictions:

¢ The Witness vvould testify before a dwerent grandjury than the one

investigating his vvife.
0 The Witness Would be questioned by an AUSA not connected to the
underlying investigation, Who Would then confer With other AUSAs

similarly unconnected to determine if the Witness’s testimony Was of
sufficient value vvith regard to the Wife’s co-defendants.

 

lCase 1:18-mc-O3009-RER Document 1 Filed 11/13/18 Page 13 of 15 Page|D #: 13

0 lf the evidence by the Witness Was sufficiently valuable, then the
Wife’S indictment Would be severed from that of her co»defendants and
Would be handled by an AUSA vvho had no connection vvith the
investigation of her co-defendants.

0 Similarly, any superseding indictment against the Wife Would be the
product of an independent grand jury obtained by an AUSA With no
connection to the joint investigation

0 Neither the Witness’s evidence, nor any of its fruit, Would be used in
any vvay, directly or indirectly against the vvife.

Id.

The district court determined that the government’s proposed procedure “Was
sufficient to insure that no grand jury testimony elicited from appellant Would be
used, either directly or indirectly, against appellant’s Wife,” and ordered the Witness
to comply With the subpoena Ia'. at 252. The Second Circuit affirmed the district
court’s order, holding that the procedure proposed by the government sufficiently
protected the vvitness from the concern that his testimony vvould, in any Way be used
against his vvife, and noted that it Was the “governrnent’s burden to show that any
investigation or prosecution of [the vvife] has not been tainted by the testimony of
appellant.” Id. at 254.

A similar result Was reached by the Third Circuit in fn re Grcmd Jw"y, 111
F.3d 1083 (3d Cir. 1997). There, the government issued a subpoena duces tecum to
the Wife ofa subject of a grand jury investigation, seeking testimony and physical
evidence The Wife filed a motion to quash the subpoena, asserting the adverse
spousal testimony privilege, and the government countered With an affidavit by the

assistant United States Attorney in charge of the grand jury investigation, promising:

0 That the government Wouid not use the Wife’s testimony or its fruits,
either directly or indirectly, against the husband;

 

"Case 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 14 of 15 Page|D #: 14

0 that the government Would not obtain an indictment against the
husband from the grand jury Who heard the Wife’s testimony and
considered her evidence;

0 that “in the event that a separate grand jury indicted [the husband], the
government Would bear the burden of establishing that the evidence it
used to indict [the husband] and the evidence it Would use at [the
husband’s] trial Were derived from legitimate sources Wholly
independent of [the Witness’s] testimony and production of the tapes.”

Id. at 1084~85. The district court concluded that the government’s detailed
assurances sufficiently protected the husband to overcome the privilege. Id. at 1085.
The Third Circuit agreed, holding:

{ijn the case before us the government promised the Witness that it

Would not use her testimony or the fruits thereof, in any criminal

proceeding against her husband or seek an indictment before the same

grand jury before Which she Was testifying The government has

undertaken the burden of showing the independent source of any

evidence it uses should it subsequently indict the Witness’s husband

This use-fruits immunity . . . is sufficient to defeat the privilege against

adverse spousal testimony and to compel the Witness to testify.
Id. at 1089.

Here, the government has asserted informally that there may be other subjects
or targets of the grand july investigation against Whom Tal<eisha Shelton could offer
relevant evidence First, the government should clarify in an ex parte or redacted
submission that there are indeed other people being investigated by the grand jury in
connection to Mr. Shelton, and that 'l`akeisha Shelton’s testimony is or Would be
useful and relevant in such an investigation Second, if the Court accepts such a
proffer, the government should then tile an affidavit similar to those submitted in

Gmnd Jur'y Subpoena ofJean Ford, 756 F.2d 249 (2d Cir. 1985) and fn re Grand

Jury, lli F.3d 1083 (3d Cir. 1997), providing the same kind of use~fruit immunity

 

l rCaSe 1:18-mc-03009-RER Document 1 Filed 11/13/18 Page 15 of 15 Page|D #: 15

and assurances, including that a separate grand jury Would be empaneled to hear the
testimony of Ms. Shelton.

As the lawfully married Wife of Bushawn Shelton, Takeisha Shelton should
not be forced to choose between her own liberty and having to bear Witness against
her husband. Although some of the historic bases for a blanket spousal privilege
have been debunked, see Trammel, 445 U.S. at 44, 52, the adverse spousal privilege
continues to Serve the “public interest in marital harmony” and remains an important
protector of the sanctity of marriage Accordingly, the Court should quash the
subpoena for Ms. Shelton’s testimony and documents unless the government can
both demonstrate the actual need for such testimony against targets other than her
husband, and can provide sufficient assurances that no evidence or testimony offered

by Ms. Shelton, or their fruits, Will be used directly or indirectly against her husband

CONCLUSION

For all the foregoing reasons, Takeisha Shelton respectfully requests that the Court

grant the relief she seeks herein, or any relief the Court deems just and proper.

Dated: NeW York, New York
November 13, 2018
Respectfully Submitted

56

Florian Miedel, Esq. §
MIEDEL & MYsLlWisC LLP
80 Broad Street, Suite 1900
NeW York, NY 10004

 
     

 

Attomeyfor Tcrkeisha She[ton

 

